DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/12/2019.  These drawings are approved by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) are 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0209238 (“Kurtz et al.”).
As regards claim 1, Kurtz et al. discloses a nipple cover that anticipates Applicant’s presently claimed invention.  More specifically, Kurtz et al. discloses a protective pad (constituted by flexible cover 10) to fit around a portion of at least one of a breast, a nipple, and an areola of a user (see Fig. 4, the Title and Abstract), the protective pad comprising: a main body (constituted by ring 30) to contact at least a portion of the breast of the user (see Fig. 4); and a protective dome (constituted by chimney 20) disposed on a center portion of the main body (as can be seen in Fig. 2, chimney 20 is positioned on a center portion of ring 30) to protect at least one of the breast, the nipple, and the areola (the chimney covers the nipple and therefore protects it).
As regards claim 2, Kurtz et al. discloses the protective pad of claim 1, wherein the main body comprises an adhesive layer disposed on at least a portion of the main body to attach the main body to the portion of the breast of the user (constituted by the adhesive layer that covers lower surface 36 of ring 30, see para. [0038], lines 1-6).
As regards claim 3, Kurtz et al. discloses the protective pad of claim 2, further comprising an adhesive covering layer (constituted by release sheet 75) removably connected to the adhesive layer to protect the adhesive layer from wear prior to attaching the main body to the portion of the breast of the user (see para. [0041], lines 1-4).

Claim(s) 1 and 4 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,667,666 (“Fryslie”).
As regards claim 1, Fryslie discloses a protective bandaging device that anticipates Applicant’s present invention.  More specifically, Fryslie discloses a protective pad (constituted by bandaging device 10) to fit around a portion of at least one of a breast, a nipple, and an areola of a user (fully capable of fitting around at least a portion of a breast, a nipple or areola, for example the device in Fig. 1), the protective pad comprising: a main body (constituted by flange portion 15) to contact at least a portion of the breast of the user (the flange is capable of contacting a portion of a breast); and a protective dome (formed by top portion 11 and side portion 13, see Figs. 1-3) disposed on a center portion of the main body (see Figs . 1 and 3 which shows the top portion 11 and side portion 13 in the center of the flange) to protect at least one of the breast, the nipple, and the areola (fully capable of protecting at least one of the breast, the nipple, and the areola).
As regards claim 4, Fryslie discloses the protective pad of claim 1, wherein the protective dome comprises at least one breathing aperture (constituted by foraminae 19) disposed on a portion of the protective dome to permit air to flow in and out of the protective dome (see col. 4, lines 1-6 and Figs. 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. in view of WO 00/04480 (“Jones”).
As regards claim 5, Kurtz et al. discloses the protective pad of claim 1, wherein the cover can apply an aesthetic to the body portion being covered (Abstract).  Kurtz et al.  fails to disclose the protective pad (constituted by flexible cover 10) further comprises an electronic information transceiver to store at least one of a name, a date, a time, contact information, and a type of medical procedure performed on the user.
Jones, however, teaches it is known to provide a device which supplies a drug to a user with a transceiver, such as a bar code, which identifies a user of the device (see the abstract, page 3, lines 35-36 and page 4, lines 4-17).
In view of Jones, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the cover of Kurtz et al. with the addition of a transceiver, such as a barcode, in order to identify the user of the device in order keep of the anesthetic supplied to the user. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure discloses device which may be used to protect at least one of the breast, the nipple, and the areola.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786